NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       JUN 25 2015
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                         No. 14-30016

              Plaintiff - Appellee,                D.C. No. 2:13-cr-00179-RAJ

    v.
                                                   MEMORANDUM*
 ROBERT BRUCE HIPPLE, III, a.k.a.
 Robbie,

              Defendant - Appellant.

                     Appeal from the United States District Court
                       for the Western District of Washington
                     Richard A. Jones, District Judge, Presiding

                               Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

         Robert Bruce Hipple, III, appeals from the district court’s judgment and

challenges the 60-month sentence imposed following his guilty-plea conviction for

attempted possession with intent to distribute oxycodone, in violation of 21 U.S.C.



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 841(a)(1), (b)(1)(C), and 846. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Hipple contends that the district court procedurally erred by relying on

clearly erroneous facts regarding prescription drugs. We review for plain error,

see United States v. Christensen, 732 F.3d 1094, 1101 (9th Cir. 2013), and find

none. Hipple has not shown a reasonable probability that he would have received

a different sentence absent the alleged error. See id. at 1105-06.

      Hipple next contends that his sentence is substantively unreasonable because

it creates an unwarranted sentencing disparity with his codefendant. The district

court did not abuse its discretion in imposing Hipple’s sentence. See Gall v.

United States, 553 U.S. 38, 51 (2007). The below-Guidelines sentence is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances, including the nature of the offense and Hipple’s

criminal history. See Gall, 552 U.S. at 51; United States v. Carter, 560 F.3d 1107,

1121 (9th Cir. 2009) (sentencing disparities among differently situated defendants

are not unwarranted).

      AFFIRMED.



                                          2                                  14-30016